C2BEe111 Peer rOOA443LUA Dbocumeantsz23 Hilie0e4236220 Aeagelloffl1
= U.S. Department of Justice
ee United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

April 28, 2020

By ECF

The Honorable Lewis A. Kaplan A Eito EAR mDfteP

United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street

New York, NY 10007

Re: United States v. Daniel Melamed, 81 19 CR 443 (LAK)

Dear Judge Kaplan,

The Government submits this letter to request respectfully, with the defendant’s consent,
that the Court exclude time under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7) from
tomorrow, April 29, 2020, through a control date of convenience to the Court during the week of
July 6, 2020. At present, a pretrial motion from the defendant remains pending before the Court;
however, in light of the adjournment of the trial of the defendant sine die amidst the unprecedented
circumstances relating to the declaration of a national emergency concerning the coronavirus
pandemic and the ongoing uncertainty with respect to the reopening of the Southern District of
New York, out of an abundance of caution, the parties request respectfully a control date with an
exclusion of time through it on the basis that the ends of justice served by such an exclusion
outweigh the best interest of the public and the defendant in a speedy trial insofar as the parties
will continue to provide and review discovery, prepare for trial once one becomes possible again,
and discuss a possible pre-trial disposition.

Respectfully submitted,

GEOFFREY 8S. BERMAN

CG a 2 Su United States Attorney
Je al ab olf By: O Romes. Yefrn LU night
KOsee-€-Sz4_ Thomas John Wright
1/$/ 2 = (* Kyle A. Wirshba
Neate) thesec - Assistant United States Attorneys

(212) 637-2295 / 2493

cc: Kevin Ke Counsgl to Defendant Daniel Melamed) (by ECF)

OSDT x4] 20 Se

 

 
